                                                                r-------------,


                             UNITED STATES DISTRICT C URT
                           SOUTHERN DISTRICT OF CALI ORNIAJ,~:j 3 3 Z~'.9
                                                                   CLFRK, IJ s f)J!::'YPjf:T· (J''(l!"T
 UNITED STATES OF AMERICA,                                      S()UTHEh'.N Dl~~T;-.. r,:. I' i .1i'· ; ·'·'· 1_1:-'r•1lA
                                                                8 y~-··--------·,,"'- .... -... ----·--····-- f,.~·:,~~ r y
                                  Plaintiff,       Case No. I 7CR4385-JLS

                     vs.


MOISES ALEXANDER RUIZ (I),                         JUDGMENT AND ORDER OF
                                                   DISMISSAL OF INFORMATION,
                                Defendant.
                                                   EXONERATE BOND AND
                                                   RELEASE OF PASSPORT


         Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




Dated:    11212019


                                               United States Magistrate Judge
